Citation Nr: 0630356	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
damaged right vocal cord.  


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 until 
December 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   


FINDINGS OF FACT

1.  VA administered radiation treatment to the veteran as 
treatment for cancer of the larynx. 

2.  The veteran suffers from partial paralysis of the right 
vocal cord which manifests as hoarseness as well as dry mouth 
and pain as a consequence of his radiation treatment.  

3.  The veteran's radiation treatment was conducted with 
proper care and skill and without negligence.  

4.  It was reasonably foreseeable that the veteran could 
develop additional disability of the right vocal cord as a 
result of radiation treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard set forth by the 
VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The RO 
informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated May 9, 2002.   
The May 2002 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
VA to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  Moreover, the letter specifically 
advised the veteran of the elements of a successful claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
 
Finally, the Board notes that the May 2002 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim and provided the veteran specific instructions 
regarding submitted evidence directly to VA.  This request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  Thus, the record indicates that the veteran 
received appropriate notice under 38 U.S.C.A. § 5103 and 
Quartuccio.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for VA compensation benefits for a 
right vocal cord disability under 38 U.S.C.A. § 1151, but was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has presented argument and personal 
testimony in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) (VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran).   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's VA treatment 
records.  Moreover, the veteran was accorded a VA medical 
opinion in December 2002 with additional opinions obtained in 
addenda dated in December 2002 and April 2006.  The 
conclusions contained in the opinions will be discussed in 
greater detail below.  The Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
for the reasons expressed above finds that the development of 
the claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran initially requested a 
Travel Board hearing; however, in August 2004 he withdrew 
this request and elected an RO hearing instead.  The RO 
hearing was conducted in April 2005.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  

Pertinent laws and regulations

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for a damaged right vocal cord.  
Essentially he contends that negligence during radiation 
treatment provided to him by VA for treatment of cancer of 
the vocal cords caused him to develop a disability of the 
right the vocal cord characterized by paralysis, hoarseness, 
dry throat and pain.  More specifically, he has alleged that 
the radiation treatment provided to him involved too high of 
a dosage of radiation or was initially targeted to the wrong 
field causing his current additional disability.  For the 
reasons set out immediately below, the Board has determined 
that the competent and probative medical evidence of record 
is against a finding of negligence on the part of VA.  
Moreover, medical evidence includes a determination that 
damage to the right vocal cord of the kind experienced by the 
veteran, while not common, is a reasonably foreseeable 
consequence of appropriate radiation treatment for cancer of 
the larynx and specifically of the right vocal cord.     

As has been explained in the law and regulations section 
above, the success of the veteran's claim under 38 U.S.C. 
§ 1151 hinges on two factors:  (1) whether the veteran's 
vocal cord damage resulted from VA medical care; and (2) if 
so, whether such disability is the result of carelessness, 
negligence and the like or an event which is not reasonably 
foreseeable.  Resolution of this issue requires competent 
medical evidence, which can be provided neither by the Board 
or by the veteran himself.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is prohibited from exercising 
its own independent judgment to resolve medical questions); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (a lay 
person without medical training is not competent to comment 
on medical matters).

With respect to additional disability, there is ample 
evidence of the presence of right vocal cord complaints on 
the part of the veteran.  His VA treatment records clearly 
document current complaints which include vocal cord 
paralysis, hoarseness, dry mouth and throat and reports of 
pain.  Further, although treatment records such as the 
October 2001speech and language consultation note indicate 
that the veteran's additional disability is aggravated by his 
continued smoking, non-compliance with treatment and 
occasional alcohol use, it is undisputed that the veteran 
suffers from radiation-induced fibrosis of the right vocal 
cord paralysis and that therefore the disability was a result 
of the radiation treatment administered by VA.  

A mere showing of additional disability, however, is not 
sufficient to substantiate the veteran's 38 U.S.C. § 1151 
claim.  The additional disability must be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.  

The matter was referred in December 2002 to a competent 
medical practitioner located outside the VA medical facility 
which rendered the radiation treatment at issue here.  Based 
upon a review of the veteran's complete records and 
contentions, this doctor determined that "there is no 
evidence of negligence of VA's part.  He did not receive 
excessive radiation.  He did not receive radiation to 
inappropriate areas."  In reaching this determination the 
examiner noted that the veteran's complications are to the 
right vocal cord and that the right vocal cord was the 
location of the veteran's cancer.  

The Board has considered the veteran's contentions to the 
effect that initially radiation was targeted to the wrong 
area and that his throat was remarked.  See Hearing 
Transcript at 2.  In the April 2006 addendum to the December 
2002 opinion, the reviewing physician specifically considered 
those contentions alone with a review of the veteran's total 
medical record.  The veteran has asserted that the remarking 
was not noted in his medical records.  The reviewing 
physician concluded that nothing in the treatment record 
indicated that any error occurred in the veteran's treatment 
and that his current side effects were in fact "consistent 
with radiation fields...correctly targeted."  Therefore, even 
if a change in the target of the radiation had occurred the 
medical record does not indicate that any such change would 
have been negligent or would have caused the veteran's 
additional disability.  Therefore, after considering all of 
the veteran's contentions regarding negligence, the evidence 
of record shows that the radiation treatment provided to the 
veteran was undertaken with appropriate skill and care and 
without evidence of negligence or carelessness.  

In the December 2002 addendum, the physician addressed the 
issue of forseeability.  The physician noted that the 
veteran's complications were not an expected result of 
radiation therapy, but that these complications were a 
reasonably foreseeable consequence of radiation therapy.  

The December 2002 opinion with the December 2002 and February 
2006 addenda are therefore against the veteran's claim as to 
the elements of carelessness and forseeability.  The Board 
notes that there is not of record a competent medical opinion 
to the contrary.  The veteran has been provided the 
opportunity to present medical opinion evidence in support of 
his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (it 
is a claimant's responsibility to support a claim for VA 
benefits).  The only evidence in support of the veteran's 
claim includes his own lay statements, including testimony 
presented at an RO hearing in April 2005.  As noted above, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Espiritu, supra.  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
foreseeable consequences of abdominal surgery, his lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

In summary, for reasons and bases set out above, the Board 
concludes that the criteria for the establishment of 
entitlement to compensation under 38 U.S.C. § 1151 have not 
been met.  Therefore, the benefit sought on appeal is denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
damaged right vocal cord is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


